Citation Nr: 1131040	
Decision Date: 08/23/11    Archive Date: 09/07/11

DOCKET NO.  10-07 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for prostate cancer, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1960 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In connection with his appeal, the Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge (AVLJ) in August 2010.  A transcript of the hearing is associated with the claims file.


REMAND

The Board is of the opinion that additional development is required before the Veteran's claim is decided. 

The record reflects that the Veteran was diagnosed with prostate adenocarcinoma in 2007.  He contends that his prostate cancer is related to exposure to herbicides in service, specifically his service in Thailand.

The Veteran submitted a Special Order, Form T-1193, indicating that he was sent to Korat Air Force Base (AFB) in Thailand for approximately 90 days for the purpose of maintenance support "spt" of tactical aircraft "acft".

In testimony before the undersigned AVLJ in August 2010, the Veteran asserted that he was exposed to Agent Orange while working on aircrafts at Korat AFB, specifically working on C130's "sitting down at the far end of the runway".  At this hearing the Veteran also submitted a declassified Vietnam era Department of Defense (DoD) document titled Project CHECO Southeast Asia Report: Base Defense in Thailand, purporting to support his contention that herbicides were used to control vegetation at Korat AFB in the area near the end of the runway. 

The Board notes that a Veterans' Benefits Administration Fast Letter 09-20 (May 6, 2009) was issued in conjunction with a Memorandum for the Record addressing herbicide use in Thailand during the Vietnam Era.  The memorandum contains information from the DoD regarding sites within the United States and abroad where tactical herbicides such as Agent Orange were used, tested, or stored.  See VBA Fast Letter 09-20.  Consistent with VA procedures, if an alleged herbicide exposure cannot be resolved based on the information contained in this memorandum, and sufficient information has been obtained, an inquiry should be sent directly to the Army and Joint Services Records Research Center (JSRRC) for any information it can provide that might corroborate the Veteran's claimed exposure.  Id. 

The Memorandum for the Record indicates that it does not reference routine base maintenance activities such as range management, brush clearing, weed killing, etc.  Therefore, given the evidence that the Veteran was stationed at Korat AFB in Thailand during the Vietnam era and his assertions that he was exposed to herbicides for vegetation control while he worked on aircraft, the Board concludes that an inquiry should be sent directly to the JSRRC for any information that might corroborate the Veteran's claimed exposure.  

Moreover, the Board notes that the claims file contains private treatment records from 2007 to 2009, indicating that the Veteran was receiving radiation therapy.  To date, no attempt has been made to obtain additional medical records.  To the extent that such records relate to treatment or evaluation for the Veteran's claimed prostate cancer, they may contain evidence pertinent to this appeal.  

Accordingly, this case is remanded to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should request a detailed statement from the Veteran regarding his alleged exposure to herbicides in Thailand.  The information sought must include the approximate dates, location, and nature of the Veteran's exposure.

2.  The RO or the AMC should submit a request to the JSRRC for any information that might corroborate the Veteran's alleged herbicide exposure in Thailand.  If sufficient information cannot be obtained to meet JSRRC guidelines, the RO or the AMC should produce a formal memorandum for the file documenting efforts to obtain this information.  If the RO or AMC is unable to obtain any further information from the JSRRC, the appellant should be notified of this fact and a copy of this notification associated with the file. 

3.  The Veteran should be requested to provide the names, addresses, and any necessary authorization to enable VA to obtain a copy of any records, not already associated with the claims folders, pertaining to treatment or evaluation of the disability on appeal during the period of this claim.

4.  Then, the RO or the AMC should undertake appropriate development to obtain a copy of any pertinent evidence identified but not provided by the Veteran.  If it is unsuccessful in obtaining any pertinent evidence identified by the Veteran, it should so inform the Veteran and request that he provide the outstanding evidence.

5.  The RO or the AMC should undertake any additional development it determines to be warranted.

6.  Then, the RO or the AMC should adjudicate the issue on appeal in light of all pertinent evidence and legal authority.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be furnished a supplemental statement of the case and afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

